130 T.C. No. 10



                 UNITED STATES TAX COURT



SUZANNE L. PORTER, a.k.a. SUZANNE L. HOLMAN, Petitioner v.
      COMMISSIONER OF INTERNAL REVENUE, Respondent



  Docket No. 13558-06.                 Filed May 15, 2008.




      R denied P’s application for relief from joint
 income tax liability under sec. 6015, I.R.C. P
 petitioned this Court to seek our determination whether
 she is entitled to relief under sec. 6015(f), I.R.C. R
 filed a motion in limine to preclude P from introducing
 at trial any evidence, documentary or testimonial,
 which was not available to R during the administrative
 process. R urges us to reconsider our holding in Ewing
 v. Commissioner, 122 T.C. 32 (2004), vacated on
 unrelated jurisdictional grounds 439 F.3d 1009 (9th
 Cir. 2006).

       Held: We will continue to follow our holding in
  Ewing v. Commissioner, 122 T.C. 32 (2004). Therefore,
  our determination whether P is entitled to relief under
  sec. 6015(f), I.R.C., is made in a trial de novo and we
  may consider evidence introduced at trial which was not
  included in the administrative record.
                                - 2 -


          Held, further:    R’s motion in limine will be
     denied.



     Suzanne L. Porter, a.k.a. Suzanne L. Holman, pro se.

     Kelly R. Morrison-Lee and Ann M. Welhaf, for respondent.



     HAINES, Judge:   The issue for decision is whether in

determining petitioner’s eligibility for relief under section

6015(f) we may consider evidence introduced at trial which was

not included in the administrative record.1

                           FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

The stipulation of facts, the exhibits attached thereto, and the

stipulation of settled issues are incorporated herein by this

reference.   At the time she filed her petition, petitioner

resided in Silver Spring, Maryland.

     Petitioner and her husband (Mr. Porter) filed a joint Form

1040, U.S. Individual Income Tax Return, for 2003 (2003 return).

Mr. Porter prepared the 2003 return.    On April 21, 2004, 6 days




     1
      Unless otherwise indicated, section references are to the
Internal Revenue Code, as amended. Rule references are to the
Tax Court Rules of Practice and Procedure. Amounts are rounded
to the nearest dollar.
                               - 3 -

after petitioner signed the 2003 return, she and Mr. Porter

legally separated.2

     On June 20, 2005, respondent issued petitioner and Mr.

Porter a statutory notice of deficiency for 2003.    Neither

petitioner nor Mr. Porter petitioned this Court for

redetermination of the deficiency.

     On December 1, 2005, petitioner submitted a Form 8857,

Request for Innocent Spouse Relief.    In a June 14, 2006, final

determination, respondent’s Appeals officer determined that

pursuant to section 6015(c) petitioner was entitled to relief

from joint and several liability with respect to the income tax

on $12,765 of unreported employee compensation Mr. Porter

received in 2003, but denied relief under section 6015(b), (c),

and (f) from the 10-percent additional tax of $1,070 imposed by

section 72(t) on an IRA distribution of $10,700 reported on the

2003 return.   The parties stipulated that petitioner does not

qualify for relief from joint and several liability on the 10-

percent additional tax under section 6015(b) or (c).

     Respondent filed a motion in limine to preclude petitioner

from introducing any evidence, documentary or testimonial, which

was not available to respondent during the administrative

process.   The Court took the motion under advisement and




     2
      A Judgment of Absolute Divorce was entered on May 16, 2006.
                                - 4 -

permitted petitioner to testify and introduce evidence subject to

its ruling on the motion in limine.

                               OPINION

A.   Respondent’s Position and Background

     Respondent contends that, pursuant to the Administrative

Procedure Act (APA), 5 U.S.C. secs. 551-559, 701-706 (2000), and

cases decided thereunder, this Court may consider only the

administrative record (the record rule) in making our

determination in this case.   See Camp v. Pitts, 411 U.S. 138, 142

(1973); United States v. Carlo Bianchi & Co., 373 U.S. 709, 715

(1963).    We first stated our position on that issue in Ewing v.

Commissioner, 122 T.C. 32 (2004).     Respondent urges us to

reconsider our position since the U.S. Court of Appeals for the

Ninth Circuit vacated our decision in Ewing on jurisdictional

grounds.   See Commissioner v. Ewing, 439 F.3d 1009 (9th Cir.

2006), revg. 118 T.C. 494 (2002), vacating 122 T.C. 32 (2004).

However, Congress subsequently confirmed our jurisdiction to

determine the appropriate relief available to a taxpayer under

section 6015(f) with respect to tax liability remaining unpaid on

or after December 20, 2006.   Sec. 6015(e)(1)(A); Tax Relief and

Healthcare Act of 2006, Pub. L. 109-432, div. C, sec. 408, 120

Stat. 3061.

     In Ewing v. Commissioner, 122 T.C. at 44, we held that our

determination of whether a taxpayer is entitled to relief under
                               - 5 -

section 6015(f) “is made in a trial de novo and is not limited to

matter contained in respondent’s administrative record”.

Respondent raises many of the same arguments we considered in

Ewing.   Consequently, our discussion of this issue draws heavily

on the reasoning of the majority opinion in Ewing as well as the

reasoning of Judge Thornton’s concurrence.    See id. at 50.   For

the reasons stated more fully herein, we hold that in determining

whether a taxpayer is eligible for relief under section 6015(f)

we may consider evidence introduced at trial which was not

included in the administrative record.

B.   The Applicability of the APA Judicial Review Provisions
     to Tax Court Proceedings Under Section 6015

     Since its enactment in 1946 the APA has generally not

governed proceedings in this Court (or in its predecessor, the

Board of Tax Appeals).   See Ewing v. Commissioner, 122 T.C. at 50

(Thornton, J., concurring).   The U.S. Court of Appeals for the

Fourth Circuit, the Court to which an appeal in this case would

lie, has held that “The Tax Court * * * is a court in which the

facts are triable de novo” and “the Tax Court is not subject to

the Administrative Procedure Act.”     O’Dwyer v. Commissioner, 266

F.2d 575, 580 (4th Cir. 1959), affg. 28 T.C. 698 (1957).    This

long-established practice comports with the provisions of the APA

and its history.   Ewing v. Commissioner, 122 T.C. at 50

(Thornton, J., concurring).
                               - 6 -

     As a statute of general application, the APA does not

supersede specific statutory provisions for judicial review.     Id.

“When Congress enacted the APA to provide a general authorization

for review of agency action in the district courts, it did not

intend that general grant of jurisdiction to duplicate the

previously established special statutory procedures relating to

specific agencies.”3   Bowen v. Massachusetts, 487 U.S. 879, 903

(1988).

     The Code has long provided a specific statutory

framework for reviewing deficiency determinations of the Internal

Revenue Service.   Secs. 6213 and 6214; Ewing v. Commissioner, 122

T.C. at 52 (Thornton, J., concurring).   Section 6015 is part and




     3
      Applying these principles, the U.S. Court of Appeals for
the Fifth Circuit has indicated that the APA is not an
appropriate vehicle for challenging the Commissioner’s denial of
a request to abate interest under sec. 6404. See Beall v. United
States, 336 F.3d 419, 427 n.9 (5th Cir. 2003) (“review under the
APA is accordingly available only where ‘there is no other
adequate remedy in a court.’” (quoting 5 U.S.C. sec. 704)).
Similarly, in an unpublished opinion involving the validity of
the Commissioner’s issuance of a notice of deficiency, the U.S.
Court of Appeals for the Seventh Circuit concluded: “The APA is
irrelevant, however, because the IRS’s issuance of a notice of
tax deficiency and the Tax Court’s review of it are governed by
the Internal Revenue Code and the rules and procedures of the Tax
Court * * * and not by the APA.” Bratcher v. Commissioner, 116
F.3d 1482 (7th Cir. 1997), affg. without published opinion T.C.
Memo. 1996-252; see also Poirier v. Commissioner, 299 F. Supp.
465, 466 (E.D. La. 1969) (rejecting taxpayer’s claim that review
to restrain enforcement of IRS summons is governed by APA secs.
703 and 704 because secs. 7602 and 7604 and Reisman v. Caplin,
375 U.S. 440, 443 (1964), “[provide] an adequate remedy”).
                                - 7 -

parcel of the same statutory framework.     Our de novo review

procedures emanate from that statutory framework.

     Our jurisdiction under section 6015 is couched in language

similar to that of our deficiency jurisdiction under sections

6213 and 6214.   Section 6015(e)(1)(A) authorizes this Court to

“determine” the appropriate relief available under section 6015.

Section 6213(a) provides that taxpayers who receive a notice of

deficiency may petition this Court for a “redetermination” of the

deficiency.   Section 6214(a) provides this Court jurisdiction to

“redetermine” the amount of the deficiency.

     Congress first granted the Board of Tax Appeals (the

predecessor to the Tax Court) jurisdiction to “redetermine”

deficiencies and additions to tax in 1924.     Ewing v.

Commissioner, 122 T.C. at 38.   Since 1926 we have also had

jurisdiction to “determine” overpayments.     Id.   These

determinations and redeterminations have always been made de

novo.   O’Dwyer v. Commissioner, supra at 580; Greenberg’s

Express, Inc. v. Commissioner, 62 T.C. 324, 327-328 (1974); see

Clapp v. Commissioner, 875 F.2d 1396, 1403 (9th Cir. 1989);

Raheja v. Commissioner, 725 F.2d 64, 66 (7th Cir. 1984), affg.

T.C. Memo. 1981-690; Jones v. Commissioner, 97 T.C. 7, 18 (1991).

Congress has defined the jurisdiction of this Court using the
                                 - 8 -

words “determine” and “redetermination”.4     Ewing v. Commissioner,

122 T.C. at 38.     We see no material difference between

“determine” in section 6015(e), “determine” in section 6512(b),

and “redetermination” in section 6213(a) for purposes of this

discussion.   Id.

     We can presume that in 1998 when Congress chose to use the

word “determine” in section 6015, it did so in full awareness of

our long history of de novo review.5     If Congress includes

language from a prior statute in a new statute, courts can

presume that Congress intended the longstanding legal

interpretation of that language to be applied to the new statute.

Commissioner v. Estate of Noel, 380 U.S. 678, 680-681 (1965);

United States v. 101.80 Acres, 716 F.2d 714, 721 (9th Cir. 1983).

The use of the word “determine” in section 6015(e)(1)(A) suggests


     4
      As another example, sec. 6404 authorizes this Court to
“determine” whether the Secretary’s refusal to abate interest was
an abuse of discretion. Our practice has been to make our
determination after providing an opportunity for a trial de novo.
See, e.g., Goettee v. Commissioner, T.C. Memo. 2003-43, affd. 192
Fed. Appx. 212 (4th Cir. 2006); Jean v. Commissioner, T.C. Memo.
2002-256; Jacobs v. Commissioner, T.C. Memo. 2000-123.
     5
      There are other situations besides the redetermination of
deficiencies in which we make determinations de novo. For
example, sec. 7436(a) provides that the Tax Court may “determine”
whether the Commissioner’s determination regarding an
individual’s employment status is correct. The legislative
history shows that Congress intended for us to conduct a trial de
novo with respect to our determinations regarding employment
status. See H. Rept. 105-148, at 639 (1997), 1997-4 C.B. (Vol.
1) 319, 961; S. Rept. 105-33, at 304 (1997), 1997-4 C.B. (Vol. 2)
1067, 1384; H. Conf. Rept. 105-220, at 734 (1997), 1997-4 C.B.
(Vol. 2) 1457, 2204.
                               - 9 -

that Congress intended that we conduct trials de novo in making

our determinations under section 6015(f).

C.   The Eighth Circuit Decision in Robinette v. Commissioner
     Does Not Govern the Decision in This Case

     Respondent argues that pursuant to the Court of Appeals for

the Eighth Circuit’s decision in Robinette v. Commissioner, 439

F.3d 455 (8th Cir. 2006), revg. 123 T.C. 85 (2004), our review is

limited to the administrative record.   We disagree.

     Robinette involved a claim under section 6330, not section

6015(f).   We held that the APA was not applicable to our review

of the Commissioner’s determinations under section 6330.     The

Court of Appeals reversed.   The Court of Appeals’ opinion in

Robinette, a case brought under section 6330, is distinguishable

from the current case brought under section 6015.6     Whereas

section 6015 provides that we “determine” whether the taxpayer is

entitled to relief, section 6330(d) provides for judicial review

of the Commissioner’s determination by allowing the taxpayer to

“appeal such determination to the Tax Court” and vesting the Tax

Court with “jurisdiction with respect to such matter”.     As

discussed above, the use of the word “determine” suggests that we

conduct a trial de novo.   That Congress chose not to use the word

“determine” or some derivation thereof in section 6330(d)


     6
      No inference should be drawn that, by distinguishing
Robinette v. Commissioner, 439 F.3d 455 (8th Cir. 2006), we are
changing our position in lien and levy cases as expressed in 123
T.C. 85 (2004).
                               - 10 -

distinguishes Robinette v. Commissioner, 439 F.3d 455 (8th Cir.

2006), from cases arising under section 6015.

D.   The Scope of Review in Other Areas of Our Jurisdiction

     We have jurisdiction to issue declaratory judgments relating

to the status, qualification, valuation, or classification of

certain section 501(c)(3) organizations, retirement plans, gifts,

governmental obligations, and installment payments under section

6166.    Secs. 7428, 7476, 7477, 7478, 7479.   In contrast to

section 6015, none of those sections authorizes us to make a

determination; instead, those sections authorize this Court,

after the Commissioner has made a determination, to make a

declaration with respect to the matter.    Our Rules regarding

declaratory judgments generally require these actions to be

disposed of on the basis of the administrative record.7    See Rule

217(a).   The reason for this limited review lies in Congress’s

legislative directive that “The court is to base its

determination upon the reasons provided by the Internal Revenue

Service in its notice to the party making the request for a

determination, or based upon any new matter which the Service may

wish to introduce at the time of trial.”    H. Rept. 93-807, at 108




     7
      Our Rules relating to declaratory judgment cases provide
for consideration under various circumstances of evidence not in
the administrative record. See Ewing v. Commissioner, 122 T.C.
at 39 n.7.
                               - 11 -

(1974), 1974-3 C.B. (Supp.) 236, 343; see Rule 217(a),

Explanatory Note, 68 T.C. 1048.

      Congress, in full awareness of our history of de novo

review, did not impose a similarly restrictive standard on our

review of the Commissioner’s determinations under section 6015.

Ewing v. Commissioner, 122 T.C. at 55 (Thornton, J., concurring).

Unlike the statutes providing our jurisdiction to issue

declaratory judgments, nothing in section 6015 or its legislative

history indicates that the APA is to apply to section 6015 cases

or that we are to restrict our review to the administrative

record.   Id.   Section 6015 expanded the Court’s jurisdiction to

review all denials of relief from joint and several liability.

Id.   As described in the conference report, the House bill

“specifically provides that the Tax Court has jurisdiction to

review any denial of innocent spouse relief.”    H. Conf. Rept.

105-599, at 250 (1998), 1998-3 C.B. 747, 1004.      Similarly, under

the Senate amendment, “The Tax Court has jurisdiction of disputes

arising from the separate liability election.”      Id. at 251, 1998-

3 C.B. at 1005.   The conference agreement “follows the House bill

and the Senate amendment in establishing jurisdiction in the Tax

Court over disputes arising in this area.”    Id.

      That section 6015 postdates the APA does not render the APA

judicial review procedures applicable here.     Ewing v.

Commissioner, 122 T.C. at 52 (Thornton, J., concurring).      APA
                                - 12 -

section 559 provides that the APA does “not limit or repeal

additional requirements imposed by statute or otherwise

recognized by law.”   5 U.S.C. sec. 559 (2000).   When the APA was

enacted in 1946, this Court’s de novo procedures for reviewing

IRS functions were well established and “recognized by law”

within the meaning of APA section 559.8    See Ewing v.

Commissioner, 122 T.C. at 38.    These de novo trial procedures,

which have remained essentially unchanged since the APA’s

enactment, provide a stricter scope of review of the

Commissioner’s determinations than would obtain under APA review

procedures.   Ewing v. Commissioner, 122 T.C. at 52-53 (Thornton,

J., concurring).   Consequently, pursuant to APA section 559, the




     8
      When the APA was enacted, this Court had jurisdiction not
only to redetermine deficiencies, but also to determine certain
overpayments, to redetermine excessive profits on defense
contracts as previously determined by the Secretary, and to hear
claims for refunds of processing taxes; all these matters were
reviewed de novo. See Revenue Act of 1943, ch. 63, sec. 701(e),
58 Stat. 86 (excessive profits); Revenue Act of 1942, ch. 619,
secs. 504, 510(b), 56 Stat. 957, 967 (refunds of processing
taxes); Revenue Act of 1926, ch. 27, sec. 284(e), 44 Stat. (Part
2) 67 (overpayments); Revenue Act of 1924, ch. 234, sec. 274, 43
Stat. 297 (deficiencies).
                              - 13 -

APA does not limit or repeal our de novo review procedures.9       Id.

at 53 (Thornton, J., concurring).

E.   Abuse of Discretion and De Novo Review

     We have reviewed the Commissioner’s denial of relief in

cases arising under section 6015(f) for abuse of discretion.10

Jonson v. Commissioner, 118 T.C. 106, 125 (2002), affd. 353 F.3d

1181 (10th Cir. 2003); Van Arsdalen v. Commissioner, T.C. Memo.

2007-48.   Review for abuse of discretion does not trigger

application of the APA record rule or preclude us from conducting

a de novo trial.   Ewing v. Commissioner, 122 T.C. at 40.    Our

longstanding practice has been to hold trials de novo in many

situations where an abuse of discretion standard applies.     In


     9
      The legislative history of the APA confirms this
understanding. See S. Comm. on the Judiciary, 79th Cong., 1st
Sess., Administrative Procedure Act (Comm. Print 1945), reprinted
in Administrative Procedure Act Legislative History, 1944-46, at
22 (1946) (stating that there are exempted from APA formal
adjudication requirements matters that are subject to de novo
review of facts and law such “as the tax functions of the Bureau
of Internal Revenue (which are triable de novo in The Tax
Court)”); S. Rept. 752, 79th Cong., 1st Sess. (1945), reprinted
in Administrative Procedure Act Legislative History, 1944-46, at
214 (1946) (explaining that pursuant to APA provisions governing
the scope of judicial review, courts establish facts de novo
where the agency adjudication is not subject to APA formal
adjudication provisions “such as tax assessments * * * not made
upon an administrative hearing and record, [where] contests may
involve a trial of the facts in the Tax Court”); H. Rept. 1980,
79th Cong., 2d Sess. (1946), reprinted in Administrative
Procedure Act Legislative History, 1944-46, at 279 (1946) (same).
     10
      In deciding respondent’s motion in limine relating to our
scope of review, we need not decide any issue relating to the
standard of review. Our determination of the proper scope of
review does not depend on the standard of review applied.
                             - 14 -

those cases, our practice has not been to limit taxpayers to

evidence contained in the administrative record or arguments made

by the taxpayer at the administrative level.

     Examples of actions in which we conduct a trial de novo

include those where we must decide whether it was an abuse of

discretion for the Commissioner to (1) determine that a

taxpayer’s method of accounting did not clearly reflect income

under section 446, e.g., Thor Power Tool Co. v. Commissioner, 439

U.S. 522, 533 (1979) (Supreme Court used Tax Court findings in

making its determination); Mulholland v. United States, 25 Cl.

Ct. 748 (1992); (2) reallocate income or deductions under section

482, e.g., Bausch & Lomb, Inc. v. Commissioner, 933 F.2d 1084,

1088 (2d Cir. 1991) (U.S. Court of Appeals for the Second Circuit

implicitly approved our de novo consideration of section 482

reallocations), affg. 92 T.C. 525 (1989); (3) fail to waive

penalties and additions to tax, e.g., Krause v. Commissioner, 99

T.C. 132, 179 (1992) (based in part on the Commissioner’s

expert’s testimony that taxpayers were influenced by energy

crisis to invest in energy partnerships, failure to waive the

addition to tax for underpayment attributable to valuation

overstatement under section 6659(e) was an abuse of discretion),

affd. sub nom. Hildebrand v. Commissioner, 28 F.3d 1024 (10th

Cir. 1994); (4) refuse to abate interest under section 6404,

e.g., Goettee v. Commissioner, T.C. Memo. 2003-43, affd. 192 Fed.
                              - 15 -

Appx. 212 (4th Cir. 2006); Jean v. Commissioner, T.C. Memo. 2002-

256; Jacobs v. Commissioner, T.C. Memo. 2000-123; (5) refuse to

grant the taxpayer’s request for an extension of time to file,

e.g., Estate of Proios v. Commissioner, T.C. Memo. 1994-442

(taxpayer’s failure to call witnesses held against the taxpayer);

and (6) disallow a bad debt reserve deduction, e.g., Newlin Mach.

Corp. v. Commissioner, 28 T.C. 837, 845 (1957) (testimony and

evidence considered).   We are aware of no reason to depart from

this longstanding practice in making our determination under

section 6015(f).11

F.   Neither Magana v. Commissioner nor Giamelli v.
     Commissioner Governs This Case

     Respondent contends that under Magana v. Commissioner, 118

T.C. 488 (2002), we may not consider facts or issues that were

not previously raised by the taxpayer during the Commissioner’s

consideration of the taxpayer’s request for relief under section

6015(f).   In Magana v. Commissioner, supra at 493, a case in

which we reviewed the Commissioner’s determination under section

6330(d)(1) that tax lien filings were appropriate, we held that,



     11
      This is not to say, however, that we could not or should
not, in appropriate circumstances, borrow principles of judicial
review embodied in the APA. See Dittler Bros., Inc. v.
Commissioner, 72 T.C. 896, 909 (1979) (this Court looked to APA
caselaw in adopting a “substantial evidence” rule as the
appropriate measure for reviewing the reasonableness of the
Commissioner’s determination as to tax avoidance in a declaratory
judgment action arising under former sec. 7477), affd. without
published opinion 642 F.2d 1211 (5th Cir. 1981).
                                - 16 -

absent special circumstances, the taxpayer could not raise before

this Court an issue he had not raised in a hearing conducted by

the Commissioner’s Appeals Officer under section 6330(b).    See

also Giamelli v. Commissioner, 129 T.C. 107 (2007).

     Neither Magana nor Giamelli applies here.    See Ewing v.

Commissioner, 122 T.C. at 41.     First, in Magana v. Commissioner,

supra at 494 n.3, we said we were not deciding whether our

holding therein applies to claims for relief from joint liability

under section 6015 raised in a collection proceeding under

section 6330.   In Giamelli, we did not extend our holding to

claims under section 6015.   Second, we did not say in Magana or

Giamelli that the taxpayer would be limited to the administrative

record or that the taxpayer may not offer evidence in the

proceeding in this Court.    Third, in neither Magana nor Giamelli

did we discuss the APA or the record rule.    Thus, Magana and

Giamelli do not govern here.

G.   Our Adoption of Respondent’s Position Would Lead to
     Inconsistent Procedures in Similar Cases

     Adoption of respondent’s position would lead to the anomaly

of proceedings in some section 6015(f) cases on the basis of the

Commissioner’s administrative record and in other such cases on

the basis of trials de novo.    See Ewing v. Commissioner, 122 T.C.

at 42.   Consider two examples.

     First, we have jurisdiction to make a determination if a

taxpayer petitions this Court 6 months after filing an election
                                - 17 -

for section 6015 relief and the Commissioner has made no

determination granting or denying relief.    Sec.

6015(e)(1)(A)(i)(II); Ewing v. Commissioner, 122 T.C. at 42.       A

trial de novo would be necessary and is clearly authorized in

this situation; there may be only a skeletal administrative

record.   Second, in a deficiency case we hold a trial de novo

relating to a taxpayer’s affirmative defense that he or she is

entitled to innocent spouse relief under section 6015(f).

Adoption of respondent’s position would cause us to apply

different procedures in our determinations in cases under section

6015.   See Ewing v. Commissioner, 122 T.C. at 42.    We believe

that cases in which the taxpayer seeks relief under section

6015(f) should receive similar treatment and, thus, the same

scope of review.

     The nonrequesting spouse may intervene in the proceeding in

which we determine whether the requesting spouse qualifies for

relief under section 6015(f).    Sec. 6015(e)(4). Intervention by

the nonrequesting spouse is available both in deficiency cases in

which section 6015 relief is requested and in stand-alone case

such as this case.   Rule 325; Ewing v. Commissioner, 122 T.C. at

43; King v. Commissioner, 115 T.C. 118, 122-123 (2000); Corson v.

Commissioner, 114 T.C. 354, 365 (2000).     That Congress provided

for intervention by nonrequesting spouses suggests Congress

intended that we conduct trials de novo under section 6015(f) to
                                - 18 -

permit the intervenor an opportunity to offer evidence relating

to the requesting spouse’s entitlement to relief.    See Ewing v.

Commissioner, 122 T.C. at 43.

H.   Conclusion

     We read section 6015(e) and (f) to give effect to both.

Ewing v. Commissioner, 122 T.C. at 43.     Our de novo review of the

Commissioner’s determinations under section 6015(f) gives effect

to the congressional mandate that we determine whether a taxpayer

is entitled to relief under section 6015.     The measure of

deference provided by the abuse of discretion standard is a

proper response to the fact that section 6015(f) authorizes the

Secretary to provide procedures under which, on the basis of all

the facts and circumstances, the Secretary may relieve a taxpayer

from joint liability.   That approach (de novo review, applying an

abuse of discretion standard) properly implements the statutory

provisions at issue here and has a long history in numerous other

areas of Tax Court jurisprudence.

     To reflect the foregoing,


                                      An order will be issued

                                 denying respondent’s motion in

                                 limine.

     Reviewed by the Court.

     COLVIN, COHEN, SWIFT, WELLS, FOLEY, VASQUEZ, GALE, THORNTON,
MARVEL, GOEKE, and WHERRY, JJ., agree with this majority opinion.
                                - 19 -

     VASQUEZ, J., concurring:    I agree with the majority opinion

and write separately to clarify the confusion that exists between

the terms “scope of review” and “standard of review”.

     It is important to distinguish between two separate

concepts:   scope of review and standard of review.    The scope of

judicial review refers merely to the evidence the reviewing court

will examine in reviewing an agency decision; the standard of

judicial review refers to how the reviewing court will examine

that evidence.   See Franklin Sav. Association v. Dir., Office of

Thrift Supervision, 934 F.2d 1127, 1136 (10th Cir. 1991).

     In Robinette v. Commissioner, 439 F.3d 455, 460 (8th Cir.

2006), revg. 123 T.C. 85 (2004), the U.S. Court of Appeals for

the Eighth Circuit stated:    “The agreed-upon standard of review

[abuse of discretion] itself implies that review is limited to

the administrative record”.     To support this conclusion, the

Court of Appeals relied on Living Care Alt. of Utica, Inc. v.

United States, 411 F.3d 621 (6th Cir. 2005).     See Robinette v.

Commissioner, supra at 458-459.     Living Care, however, dealt with

the standard of review (abuse of discretion) and not the scope of

review (de novo or the administrative record).

     With all due respect to the Court of Appeals for the Eighth

Circuit, I believe it is incorrect to conclude when the standard

of review is “abuse of discretion” that a fortiori our scope of

review is limited to the administrative record.    See majority op.
                             - 20 -

pp. 13-14 (listing numerous instances where the standard of

review the Court applies is “abuse of discretion” but where the

scope of our review is not limited to the administrative record--

i.e., we conduct trials de novo and receive evidence in

accordance with Rule 143 and section 7453).


     SWIFT and WELLS, JJ., agree with this concurring opinion.
                              - 21 -

     THORNTON, J., concurring:   I agree with the majority opinion

and write separately to offer additional historical perspective.

A.   Status of the Tax Court Under the APA

     When the APA was enacted in 1946, the Tax Court of the

United States was an agency of the executive branch.   In

substance, however, it functioned as a court.   Consequently, for

over two decades after the APA’s enactment, there was uncertainty

as to whether or how the APA should apply to the Tax Court.1

Partly to resolve that question, in 1969 the United States Tax

Court, as it was newly renamed, was formally incorporated into

the judiciary as an Article I court.   Tax Reform Act of 1969,


     1
       During consideration of the APA, at the request of the
Chairman of the Senate Judiciary Committee, the Attorney General
commented on various aspects of the legislation. In his
statement, which was later appended to the Senate report, the
Attorney General opined that for purposes of the APA the term
“Courts” included the Tax Court and that consequently the APA did
not apply to its procedures. S. Rept. 752, 79th Cong., 1st Sess.
(1945), reprinted in Administrative Procedure Act Legislative
History, 1944-1946, at 224. Notwithstanding this authority,
contemporary commentators disagreed over whether the APA applied
to the Tax Court. Compare Note, “Effect of the Administrative
Procedure Act on Decisions of the Tax Court”, 2 Tax L. Rev. 103
(1946) (concluding that the APA applied to the Tax Court), with
Gordon, “Reviewability of Tax Court Decisions”, 2 Tax L. Rev. 171
(1947) (concluding that the APA did not apply to the Tax Court).
There developed a split in the circuits as to whether the Tax
Court was to be considered an agency so as to be subject to the
provisions of the APA governing agency adjudications. Compare
Kennedy Name Plate Co. v. Commissioner, 170 F.2d 196 (9th Cir.
1948), affg. a Memorandum Opinion of this Court, and Anderson v.
Commissioner, 164 F.2d 870 (7th Cir. 1947), affg. 5 T.C. 443
(1945) (both holding that the APA provisions did not apply to the
Tax Court), with Lincoln Elec. Co. v. Commissioner, 162 F.2d 379,
382 (6th Cir. 1947) (holding that review of Tax Court decisions
was governed by the APA), revg. 6 T.C. 37 (1946).
                                - 22 -

Pub. L. 91-172, secs. 951-962, 83 Stat. 730.    Since then, it has

been clear that this Court is not subject to the APA rules that

govern agency adjudications.

     Similarly, the APA has never affected this Court’s long-

established practice of conducting trials de novo in deficiency

actions and most other actions, including those involving claims

for relief from joint and several liability.    The explanation for

this well-established practice lies largely in the history of the

Tax Court and of the APA.

B.   Historical Roots of De Novo Review in the Tax Court

     The precursor of the Tax Court, the Committee on Appeals and

Review (the Committee), was part of the Bureau of Internal

Revenue.   Dubroff, The United States Tax Court:   An Historical

Analysis 39 (1979).   This Committee was not a fact finder;

instead, it operated under its own version of a record rule.

“The taxpayer was generally permitted to introduce evidence to

the Committee only in affidavit or documentary form and could not

adduce evidence that had not been considered by the Income Tax

Unit.”   Id. at 42.

     Pressures to replace the Committee resulted largely from two

factors:   (1) The Committee was not independent of the Bureau of

Internal Revenue; and (2) the proceedings in the Committee were

not adversary, were not public, and did not permit the

introduction of new evidence.    Id. at 44.   To address these
                                - 23 -

concerns, the Revenue Act of 1924, ch. 234, 43 Stat. 253,

replaced the Committee with the Board of Tax Appeals (the Board).

Originally, the Administration had proposed that the Board be

created as an informal hearing body within Treasury.    Dubroff,

supra at 111.    Under the original Administration proposal, the

Board was to consider its cases “on the basis of Bureau files.

Since under the proposal the Board was to be a part of Treasury,

there was no impediment to access by the Board to Bureau files.”

Id. at 91.

       In the 1924 legislation, Congress changed this plan to make

the Board an independent agency in the executive branch; it was

generally required to follow formal judicial procedures.       Id. at

111.    Moreover, the Board’s record had to be independently

compiled.    Id. at 95.   “Thus, the Board stressed that ‘[w]hat has

been submitted to or considered by the Bureau of Internal Revenue

is beyond the ken of this Board . . . . [E]vidence that has been

presented before any other department of the Government must be

reintroduced before this Board before we can consider it.’”      Id.

(quoting Lyon v. Commissioner, 1 B.T.A. 378, 379 (1925)).

       The Revenue Act of 1924 left the resolution of most

procedural and evidentiary issues to the discretion of the Board.

Dubroff, supra at 151.    In adopting judicial standards for the

receipt of evidence, the Board chose to follow the liberal rules

of evidence applicable in equity proceedings in the District of
                               - 24 -

Columbia, where most of its cases were tried.   Id. at 153-154.     In

1926 this evidentiary rule was codified.   Revenue Act of 1926, ch.

27, sec. 1000, 44 Stat. 105.   Essentially the same provision

survives today in section 7453.

     In 1942 the Board of Tax Appeals was renamed the Tax Court of

the United States.   This name change did not significantly affect

the jurisdiction, powers, or duties that previously had belonged

to the Board.   Dubroff, supra at 182.

     In sum, when the APA was enacted in 1946, de novo trials in

the deficiency actions and various other matters within the Tax

Court’s jurisdiction were well-established practice and

fundamental to this Court’s reason for existence.   Similarly, it

was well-established practice in Federal District Courts to

conduct trials de novo in tax refund cases.   See, e.g., Lewis v.

Reynolds, 284 U.S. 281, 283 (1932).

C.   Legislative History of the APA

     In enacting the APA Congress expressly recognized that tax

matters were the subject of de novo proceedings in the courts.

APA section 554, which defines the procedures that generally

govern agency adjudications, applies only in the case of an

“adjudication required by statute to be determined on the record

after opportunity for an agency hearing”; it excepts all matters

that are “subject to a subsequent trial of the law and of the

facts de novo in a court”.   The associated legislative history
                                - 25 -

states:   “The exception of matters subject to a subsequent trial

of the law and the facts de novo in any court exempts such matters

as the tax functions of the Bureau of Internal Revenue (which are

triable de novo in the Tax Court)”.      S. Comm. on the Judiciary,

79th Cong., 1st Sess., Administrative Procedure Act (Comm. Print

1945), reprinted in Administrative Procedure Act Legislative

History, 1944-1946, at 22 (1946).2

     As a corollary to these APA provisions regarding agency

adjudications, APA section 706 expressly contemplates that certain

types of agency actions will be subject to de novo judicial

review.   In particular, APA section 706(2)(F) provides that the

“reviewing court” shall “hold unlawful and set aside agency

action, findings, and conclusions found to be * * * unwarranted by

the facts to the extent that the facts are subject to trial de

novo by the reviewing court.”   Although the statute does not

otherwise specify the types of cases in which the facts are to be

“subject to trial de novo”, the legislative history illuminates



     2
       The Senate and House reports explain this provision in
identical terms, noting that it is one of several exceptions
affecting “even adjudications otherwise required by statute to be
made after hearing. The first [exception], where the
adjudication is subject to a judicial trial de novo, is included
because whatever judgment the agency makes is effective only in a
prima facie sense at most and the party aggrieved is entitled to
complete judicial retrial and decision.” S. Rept. 752, 79th
Cong., 1st Sess. (1945), reprinted in Administrative Procedure
Act Legislative History, 1944-1946, at 202 (1946); H. Rept. 1980,
79th Cong., 2d Sess. (1946), reprinted in Administrative
Procedure Act Legislative History, 1944-1946, at 260 (1946).
                               - 26 -

this matter.   The Senate and House reports state identically:

“Thus, where adjudications such as tax assessments are not made

upon an administrative hearing and record, contests may involve a

trial of the facts in the Tax Court or the United States District

Courts.”   S. Rept. 752, 79th Cong., 1st Sess. (1945), reprinted in

Administrative Procedure Act Legislative History, 1944-1946, at

214 (1946); H. Rept. 1980, 79th Cong., 2d Sess. (1946), reprinted

in Administrative Procedure Act Legislative History, 1944-1946, at

279 (1946).

D.   De Novo Review in Deficiency Actions

     Consistent with this legislative history, the courts have

uniformly held that deficiency proceedings in the Tax Court are de

novo and not governed by the APA.   In O’Dwyer v. Commissioner, 266

F.2d 575, 580 (4th Cir. 1959), affg. 28 T.C. 698 (1957), the Court

of Appeals for the Fourth Circuit stated:

     The Tax Court is given jurisdiction to redetermine the
     deficiency asserted by the Commissioner, and in doing so
     it is empowered to prescribe rules of practice and
     procedure and is required to apply the rules of evidence
     applicable to nonjury trials in the United States Court
     of the District of Columbia and make findings of fact
     upon such evidence. Secs. 6213, 7453 and 7459, Internal
     Revenue Code of 1954 * * * . The Tax Court thus renders
     its decision only upon the evidence produced before it.
     * * *

          The Tax Court, rather than being a “reviewing
     court”, within the meaning of Sec. 10(e) [the APA
     provision governing scope of judicial review] reviewing
     the “record”, is a court in which the facts are triable
     de novo * * *. We agree that the Tax Court is not
     subject to the Administrative Procedure Act.
                                 - 27 -

     In a more recent unpublished opinion, the Court of Appeals

for the Ninth Circuit reached the same conclusion.     Sharon v.

Commissioner, 1991 U.S. App. LEXIS 31395, 1992 WL 8190 (9th Cir.

1992), affg. without published opinion T.C. Memo. 1990-604.     The

Court of Appeals cited Clapp v. Commissioner, 875 F.2d 1396, 1403

(9th Cir. 1989), which states:

     The Tax Court has as its purpose the redetermination of
     deficiencies, through a trial on the merits, following a
     taxpayer petition. It exercises de novo review. * * *

                  *    *    *      *      *   *    *

     The courts carefully review administrative action for
     arbitrariness when an agency exercises final, statutory
     decisionmaking authority, such as an agency rulemaking.
     In tax cases such as this, the Tax Court or United
     States District Court review the Commissioner’s decision
     on the merits de novo. Too detailed a substantive
     review of the Commissioner’s threshold “determination”,
     undertaken solely for purposes of exercising subject
     matter jurisdiction would be duplicative and burdensome
     on the courts and the Commissioner.

     Similarly, in an unpublished opinion involving the validity

of the Commissioner’s issuance of a notice of deficiency, the

Court of Appeals for the Seventh Circuit concluded:     “The APA is

irrelevant, however, because the IRS’s issuance of a notice of tax

deficiency and the Tax Court’s review of it are governed by the

Internal Revenue Code and the rules and procedures of the Tax

Court * * *   and not by the APA.”     Bratcher v. Commissioner, 116

F.3d 1482 (7th Cir. 1997), affg. without published opinion T.C.

Memo. 1996-252.
                               - 28 -

     Although some have criticized the rationale of these

decisions, even among these critics there appears to be no dispute

that the APA does not affect the Tax Court’s long-established

practice of conducting trials de novo in deficiency actions.3

E.   De Novo Review in Actions Involving Claims for Relief From
     Joint and Several Liability

     The original statutory provision for relief from joint and

several liability, as contained in former section 6013(e), was

enacted in 1971.   Although this relief provision postdated

enactment of the APA, actions involving claims for relief under

former section 6013(e) were subject to de novo review in both the

Tax Court and the Federal District Courts, in the same manner as

deficiency actions and tax refund actions always had been.    See,

e.g., Terzian v. Commissioner, 72 T.C. 1164 (1979); Sanders v.


     3
       The decision in O’Dwyer v. Commissioner, 266 F.2d 575 (4th
Cir. 1959), affg. 28 T.C. 698 (1957), has been criticized as
being “premised on a now-outmoded understanding that informal
agency action cannot be reviewed based on an administrative
record.” Robinette v. Commissioner, 439 F.3d 455, 461 (8th Cir.
2006), revg. 123 T.C. 85 (2004); see also Ewing v. Commissioner,
122 T.C. 32, 61 (2004) (Halpern and Holmes, JJ., dissenting)
(characterizing O’Dwyer as being of “dubious” continuing
relevance), vacated 439 F.3d 1009 (9th Cir. 2006). Even these
critics of O’Dwyer, however, do not appear to disagree with its
holding that deficiency actions in the Tax Court are properly
conducted de novo; but apparently they arrive at that conclusion
by a different route, construing APA sec. 706(2)(F) narrowly as
contemplating “trials de novo” in income tax deficiency
proceedings seemingly to the exclusion of all other types of tax
proceedings. See Ewing v. Commissioner, supra at 61 (Halpern and
Holmes, JJ., dissenting). As discussed infra, this narrow
interpretation of APA sec. 706(2)(F) is contrary to the
legislative history of the APA and the well-established practice
of the Tax Court and the District Courts.
                               - 29 -

United States, 369 F. Supp. 160 (N.D. Ala. 1973), affd. 509 F.2d

162 (5th Cir. 1975).   Similarly, claims arising pursuant to the

more recently enacted provisions of section 6015(b) and (c) are

subject to de novo review.   See, e.g., Alt v. Commissioner, 119

T.C. 306 (2002), affd. 101 Fed. Appx. 34 (6th Cir. 2004).     Hence,

although an action for relief under former section 6013(e) or

under section 6015(b) or (c) technically may not constitute a

deficiency action, there appears to be no question that such

actions are appropriately subject to trial de novo.

F.   Section 6015(f) Claims for Relief

     1.   Abuse of Discretion Standard Does Not Preclude De Novo
          Review.

     Similarly, a claim for relief from joint and several

liability that arises under section 6015(f) is appropriately

subject to de novo judicial review.     This is true even if the

standard of review is for abuse of discretion.     As the majority

opinion discusses at page 13, this Court has long conducted trials

de novo in numerous types of actions in which the pertinent

question was whether the Commissioner had abused his or her

discretion, for example, in determining that a taxpayer’s method

of accounting did not clearly reflect income under section 446 or

in reallocating income or deductions under section 482.

     Some have suggested that actions involving section 6015(f)

claims for relief demand different treatment, reasoning that

although de novo review of the Commissioner’s exercise of
                                - 30 -

discretion is appropriate with respect to deficiency actions, it

is inappropriate with respect to other actions, such as actions

involving claims for relief from joint and several liability.

Ewing v. Commissioner, 122 T.C. 32, 66 (2004) (Halpern and Holmes,

JJ., dissenting), vacated 439 F.3d 1009 (9th Cir. 2006).    The

premise seems to be that APA section 706(2)(F) contemplates

“trials de novo” in income tax deficiency actions but seemingly in

no other type of tax proceeding, including actions involving

claims for relief from joint and several liability.    See id. at

60.   No authority has been cited, and none has been discovered, in

support of this restrictive view as to the types of tax matters

subject to “trials de novo” under APA section 706(2)(F).    As shown

by the previous discussion, this restrictive view is not supported

by the text or legislative history of the APA and is contradicted

by the well-established practice of the courts (both the Tax Court

and the District Courts) to review de novo claims for relief from

joint and several liability.

      2.   Section 6015(f) Claims Arising in Deficiency Actions

      In any event, section 6015(f) claims for relief can, and do,

arise in deficiency actions, as affirmative defenses.    If the

taxpayer prevails on his or her claim for section 6015(f) relief,

this Court will enter a decision reflecting a reduced deficiency

due after application of section 6015(f).    Notably, section

6015(f) claims in such cases will not necessarily arise as
                                - 31 -

challenges to administrative determinations made before the

commencement of the Tax Court litigation.    Section 6015(f)

contains no requirement of an Appeals Office hearing.     Nor does it

fix a specific point from which to measure the Commissioner’s

determination.   Consequently, while the Commissioner’s

determination can be made in response to a Form 8857, Request for

Innocent Spouse Relief, it can also be made by way of an answer to

a petition in this Court which might raise entitlement to relief

under section 6015(f) for the first time as an affirmative

defense.    See, e.g., Cheshire v. Commissioner, 115 T.C. 183 (2000)

(the taxpayer’s claim for equitable relief was initiated in her

petition, the Commissioner conceded partial relief before trial,

and this Court held that the taxpayer was entitled to additional

relief under section 6015(f)), affd. 282 F.3d 326 (5th Cir. 2002);

Rowe v. Commissioner, T.C. Memo. 2001-325 (the taxpayer raised

section 6015 claims in an amended petition, the Commissioner

granted partial relief in his amended answer and subsequently

conceded section 6015 relief for other items, and this Court held

that the taxpayer was entitled to additional relief under section

6015(f)).

     3.    Section 6015 Claims Based on Administrative Inaction

     In other cases, section 6015(f) claims might come before this

Court on a stand-alone basis.    The statute expressly contemplates

that the petition might be filed in the Tax Court before there has
                                - 32 -

been any administrative action; it provides that if the Internal

Revenue Service has failed to act on the individual’s request for

relief within 6 months, the individual may petition the Tax Court

for relief.    Sec. 6015(e)(1)(A)(i)(II).

     Consequently, in a variety of circumstances section 6015(f)

claims for relief may be raised in the Tax Court even in the

absence of prior administrative action.     In such circumstances

limiting judicial review to the administrative record would be

meaningless.

     4.   Statutorily Mandated Standards and Procedures

      Statutorily mandated standards and procedures contemplate

that the Tax Court will generally conduct trials de novo in its

proceedings, including actions involving claims for relief from

joint and several liability.    Section 7453 provides that, with

limited exceptions not relevant here, “the proceedings of the Tax

Court * * * shall be conducted in accordance with such rules of

practice and procedure (other than rules of evidence) as the Tax

Court may prescribe and in accordance with the rules of evidence

applicable in trials without a jury in the United States District

Court of the District of Columbia.”      As previously discussed, this

is substantially the same requirement that has been in effect

since the inception of the Board of Tax Appeals in 1924; the

requirement was in direct response to the legislative imperative

that the Board independently compile the record upon which it
                                 - 33 -

decided cases.    Moreover, section 7459 requires the Tax Court to

make findings of fact in each report upon “any proceeding”

instituted before the Tax Court.

     5.   Jurisdictional Grant Under Section 6015(e) Contemplates
          Trials De Novo

     Section 6015(e)(1)(A) grants the Tax Court jurisdiction to

“determine the appropriate relief available to the individual” who

requests equitable relief under subsection (f).    Particularly in

the light of this Court’s inability to remand section 6015(f)

cases for further administrative consideration, see Friday v.

Commissioner, 124 T.C. 220 (2005), a trial de novo is appropriate

and often necessary to enable the Court to determine the

appropriate relief.    In determining the appropriate relief, it is

not necessarily sufficient to decide whether the Commissioner

abused his or her discretion.    For instance, the Court might

conclude that the Commissioner had abused his or her discretion in

the methodology or procedures employed in denying section 6015(f)

relief but still decide after a de novo trial that no relief was

appropriate.     Or the Court might conclude that the Commissioner

had abused his or her discretion and decide on the basis of

evidence presented at trial that the taxpayer was entitled to

either partial or full relief.

     As the majority opinion notes, the jurisdictional grant in

section 6015(e)(1)(A) for the Tax Court to “determine the

appropriate relief available to the individual” differs
                               - 34 -

significantly from its jurisdictional grant in section 6330(d)(1)

“with respect to such matter” as may involve an Appeals office

determination in a collection proceeding.   Moreover, section 6015,

unlike section 6330, contains no statutory requirement of an

Appeals Office hearing, and there is no assurance of any

meaningful record to review with respect to a section 6015(f)

request for relief.   The jurisdictional grant pursuant to section

6015(e)(1)(A) lies entirely with the Tax Court, so there is no

risk of “disparate forms of judicial review depending on which

court was reviewing” the claim for relief, as seemed to concern

the Court of Appeals in Robinette v. Commissioner, 439 F.3d 455,

461 (8th Cir. 2006), revg. 123 T.C. 85 (2004), with respect to

judicial review of collection determinations pursuant to section

6330.4

     COLVIN, SWIFT, WELLS, GALE, and MARVEL, JJ., agree with this
concurring opinion.




     4
       In any event, the Court of Appeals’ concern in this
particular regard was addressed by Congress in the Pension
Protection Act of 2006, Pub. L. 109-280, sec. 855, 120 Stat.
1019, which gave the Tax Court exclusive jurisdiction in
collection matters to hear appeals from notices of determination
issued after Oct. 16, 2006.
                                 - 35 -

     GOEKE, J., concurring:   I agree with the conclusion of the

majority opinion but write separately for two reasons:   (1)

Applying the record rule to section 6015(f) cases would be

contrary to Congress’s mandate that the Commissioner use the

Appeals process for administrative hearings in section 6015(f)

cases, and (2) an abuse of discretion standard is not the

appropriate standard of review in section 6015(f) cases.

The Record Rule Is Not Appropriate in Section 6015(f) Cases

     In addition to the reasons provided by the statutory analysis

in the majority opinion, I believe that the Court’s review of

section 6015(f) decisions should not be limited to the

administrative record because the informal Appeals process by

which the Commissioner makes decisions under section 6015(f) is

incompatible with a rule that limits the Court’s review to a well-

defined administrative record.    Any attempt to limit the Court’s

review to such a record would be problematic in the vast majority

of section 6015(f) cases.

     The Office of Chief Counsel attempted to define the

“administrative record” in section 6015(f) cases in Chief Counsel

Notice CC-2004-026 (July 12, 2004):

     The administrative record is that part of the
     petitioner’s administrative file that the Service
     considered, or the petitioner or nonrequesting spouse
     submitted to the Service for consideration, with respect
     to petitioner’s claim for relief. This includes, but is
     not limited to, Form 8857, Request for Innocent Spouse
     Relief; Form 12507, Innocent Spouse Statement; Form
     12508, Questionnaire for Nonrequesting Spouse; Form
                               - 36 -

     12510, Questionnaire for Requesting Spouse; all written
     correspondence between the petitioner and the Service;
     all written correspondence between the nonrequesting
     spouse and the Service; any documents presented to the
     examiner or Appeals officer; the preliminary notice of
     determination; the final notice of determination; any
     written analysis by the examiner or Appeals officer; and
     the Appeals Case Memorandum.

Notably, this explanation does not include a record of any

hearings or other oral communications between the taxpayer and the

settlement officer.   In addition, what is characterized as the

“administrative record” in fact ranges widely from case to case.

In some cases the stipulated administrative record includes draft

reports and miscellaneous documents from the Internal Revenue

Service’s (IRS) Cincinnati Service Center.   In others, the

administrative record consists of correspondence sent to the

taxpayer and abbreviated notes from telephone conversations with

the taxpayer.

     Another practical problem with the record rule is that the

administrative record, however defined, is frequently incomplete.

Many taxpayers assume that the settlement officers will request

more information if they do not have enough evidence to grant

relief, and the taxpayers therefore do not produce all relevant

evidence they have because they are not specifically asked for it.

In some of these situations, consideration of additional evidence

establishes that relief is appropriate even though the settlement

officer initially denied relief.   See, e.g., Washington v.

Commissioner, 120 T.C. 137 (2003).   In other cases the financial
                               - 37 -

situations of the taxpayers may deteriorate after the settlement

officer denies relief, making it more likely that the taxpayers

are eligible for relief on the basis of their economic hardship.

While the Court should not relieve taxpayers of their burden of

proving that relief is appropriate and coming forward with

relevant evidence, it would be inconsistent with the focus of

section 6015(f) on equitable relief for the Court to turn a blind

eye to any relevant information that the taxpayer can provide

unless the taxpayer withholds or conceals the information at the

administrative level or otherwise fails to cooperate with the

settlement officer.

     Although the Court has long accepted telephone hearings in

both section 6015 and 6330 cases, see, e.g., Greene-Thapedi v.

Commissioner, 126 T.C. 1 (2006); Katz v. Commissioner, 115 T.C.

329, 337 (2000); Magee v. Commissioner, T.C. Memo. 2005-263;

Hendricks v. Commissioner, T.C. Memo. 2005-72; Pahamotang v.

Commissioner, T.C. Memo. 2003-177, the trend toward expediency has

made it increasingly difficult to determine the accuracy of

representations made about conversations between the taxpayer and

the settlement officer.   The Court is often left with only the

often-cryptic notes of the settlement officer as evidence of those

conversations.

     This is not a criticism of the Commissioner’s administrative

practices.   The Appeals process is and has been an expedited and
                              - 38 -

efficient means to resolve tax disputes.    The Appeals process has

never been conducted to create a reviewable administrative record

and is ineffective for that purpose.

     Congress enacted section 6015 as part of the Internal Revenue

Service Restructuring and Reform Act (RRA) of 1998, Pub. L. 105-

206, sec. 3201, 112 Stat. 734, replacing section 6013(e).    In RRA

Congress also mandated a reorganization of IRS, particularly the

Appeals process:

     [The reorganization plan shall] ensure an independent
     appeals function within the Internal Revenue Service,
     including the prohibition in the plan of ex parte
     communications between appeals officers and other
     Internal Revenue Service employees to the extent that
     such communications appear to compromise the
     independence of the appeals officers.

RRA sec. 1001(a)(4), 112 Stat. 689.    Furthering this mandate,

Senator Roth, Chairman of the Senate Finance Committee, explained

in his statement introducing RRA for Senate debate:

     One of the major concerns we heard throughout our
     oversight initiative was that the taxpayers who get
     caught in the IRS hall of mirrors have no place to turn
     that is truly independent and structured to represent
     their concerns. This legislation requires the agency to
     establish an independent Office of Appeals--one that may
     not be influenced by tax collection employees or
     auditors. Appeals officers will be made available in
     every state, and they will be better able to work with
     taxpayers who proceed through the appeals process.

144 Cong. Rec. 14689 (1998) (Statement of Senator Roth).     As the

Court discussed in Lewis v. Commissioner, 128 T.C. 48, 59-60

(2007), Congress saw the informal Appeals process as serving an

important function in resolving tax disputes while giving
                                 - 39 -

taxpayers a meaningful opportunity to voice their concerns.   But

because the Appeals conferences in section 6015(f) cases have

always been informal, the information that settlement officers

receive from taxpayers to determine whether relief is appropriate

is not always well documented.    A problem arises when the

Commissioner attempts to limit the Court’s review to the evidence

contained in the administrative record, but because of the

informality of the proceedings, the administrative record does not

include a complete and accurate account of the taxpayer’s

situation.   Applying the Administrative Procedure Act (APA), 5

U.S.C. secs. 551-559, 701-706 (2000), to the administrative

procedures under section 6015(f) might be effective if the

Commissioner adopted formal procedures to review requests for

relief under section 6015(f), but this would be contrary to the

congressionally mandated use of the traditional Appeals function,

which has never included transcripts of the hearings or records of

the proceedings.

     In Volentine & Littleton v. United States, 136 Ct. Cl. 638,

145 F. Supp. 952 (1956) (arising under the Wunderlich Act, which

was the subject of United States v. Carlo Bianchi & Co., 373 U.S.

709 (1963), upon which the Court of Appeals for the Eighth Circuit

in Robinette v. Commissioner, 439 F.3d 455 (8th Cir. 2006), revg.

123 T.C. 5 (2004), and the dissent in Ewing v. Commissioner, 122

T.C. 32 (2004), vacated 439 F.3d 1009 (9th Cir. 2006), relied
                                 - 40 -

heavily), the Court of Claims considered the Government’s argument

that where a department’s decision must be upheld unless it is

“fraudulent or capricious or arbitrary or so grossly erroneous as

necessarily to imply bad faith, or is not supported by substantial

evidence”, the court’s review of the department’s decision is

limited to the administrative record.     The court explained the

flaw in the Government’s argument as follows:

     There is logic in the Government’s position. But we do
     not adopt it. It would require two trials in many cases
     involving this question. The first trial would include
     the presentation of the “administrative record” and its
     study to determine whether, on the basis of what was in
     it, the administrative decision was tolerable. But the
     so-called “administrative record” is in many cases a
     mythical entity. There is no statutory provision for
     these administrative decisions or for any procedure in
     making them. * * * Whoever makes it has no power to put
     witnesses under oath or to compel the attendance of
     witnesses or the production of documents. There may or
     may not be a transcript of the oral testimony. The
     deciding officer may, and even in the departments
     maintaining the most formal procedures, does, search out
     and consult other documents which, it occurs to him,
     would be enlightening, and without regard to the
     presence or absence of the claimant.

Volentine & Littleton v. United States, 136 Ct. Cl. at 641-642.

        Although Volentine & Littleton arose under a different

statute, the logic used therein is compelling in the context of

section 6015(f) cases.    Even after United States v. Carlo Bianchi

& Co., supra, the Court of Claims adhered to the idea that the

Supreme Court did not create a rule of general application in that

case.    Brown v. United States, 184 Ct. Cl. 501, 396 F.2d 989

(1968).    The Court of Claims adopted the rule that whether to
                                - 41 -

apply the record rule is a matter that should be determined after

considering the relationship between the judicial function and the

role of the agency, as well as the adequacy of the administrative

record.   Id. at 506-517, 396 F.2d at 993-999.   In cases such as

the one before the Court, where the Court is well equipped to

apply section 6015(f) to individual taxpayers and the settlement

officer has frequently failed to create an administrative record

adequate for the Court’s review, a de novo review of the facts is

appropriate.

     In many of the cases where courts have found it appropriate

to limit their review to the administrative record, the

administrative record was clearly defined and extensive and, if

there was an administrative hearing, closely resembled the record

that would be created in one of our own cases.   For example, in

United States v. Carlo Bianchi & Co., supra at 711, the Board of

Claims and Appeals of the Corps of Engineers created a substantial

record by holding an adversarial hearing, allowing the parties to

offer evidence, and allowing each side the opportunity for cross-

examination.   In United States v. Iron Mountain Mines, Inc., 987

F. Supp. 1250, 1253-1254 (E.D. Cal. 1997), the smaller of the two

administrative records at issue contained 359 documents, including

reports from a 2-year investigation, comments and proposals

submitted by interested parties, and the agency’s responses to

those comments and proposals.   The larger of the administrative
                                 - 42 -

records contained 2,648 of the same types of documents.    Id. at

1254; see also NVE, Inc. v. HHS, 436 F.3d 182 (3d Cir. 2006).

     The APA itself suggests that hearings conducted under its

rules will be well documented.    APA section 556, 5 U.S.C. sec.

556, which provides the rules for hearings conducted under APA

sections 553 and 554, explains the contents of the record as

follows:

          (e) The transcript of testimony and exhibits,
     together with all papers and requests filed in the
     proceeding, constitutes the exclusive record for
     decision in accordance with section 557 of this title
     and, on payment of lawfully prescribed costs, shall be
     made available to the parties. When an agency decision
     rests on official notice of a material fact not
     appearing in the evidence in the record, a party is
     entitled, on timely request, to an opportunity to show
     the contrary.

     By contrast, the administrative record in section 6015(f)

cases does not include testimony or a transcript of the

conference.   Furthermore, the administrative record is rarely, if

ever, given to the taxpayer in full to allow the taxpayer to

present before the Court a case based on the administrative

record.    Finally, because settlement officers unilaterally decide

what information is shared with the taxpayer and generally control

what is included in the administrative record, the safeguard

available to parties to APA hearings under APA section 556--to ask

for the opportunity to contradict agency findings based on

material facts not in the record–-would offer little protection to

taxpayers in section 6015 cases.
                                 - 43 -

     While courts have applied the record rule in cases where the

procedures are less formal than section 6015(f) conferences, the

record rule was generally more appropriate in those cases because

the agencies’ decisions did not depend as heavily on informal

communication with individuals.    See, e.g., Camp v. Pitts, 411

U.S. 138, 140-141 (1973); Holy Land Found. For Relief and Dev. v.

Ashcroft, 333 F.3d 156, 163 (D.C. Cir. 2003); Beno v. Shalala, 30

F.3d 1057, 1073-1074 (9th Cir. 1994).     In those cases, resolution

of the dispute depended largely on written information available

to the agency even without substantial evidentiary submissions by

the other party, making a clearly defined administrative record

unnecessary.

     By contrast, equitable relief under section 6015(f) depends

largely upon statements and evidence provided by the requesting

spouse, and the requesting spouse generally has few resources

available to ensure that the statements and evidence produced are

completely and adequately represented in the record.    The Court

often receives an incomplete administrative record where the truth

of the   parties’ claims is difficult to determine.   As the

majority opinion points out, the Court holds trials de novo under

section 6015(e)(1)(A)(i)(II) where a taxpayer petitions the Court

6 months after filing an election for section 6015 relief and has

not received a determination, and in such cases the administrative

record is generally deficient.    The Court also allows intervention
                               - 44 -

by the nonrequesting spouse in both deficiency cases and stand-

alone cases, and allows the nonrequesting spouse to present

evidence that is not part of the administrative record.1   In the

administrative process, the Commissioner recognizes that

intervenors have the right to participate; but because intervenors

have even less of an opportunity to create a complete and accurate

administrative record than requesting spouses, the Court allows

intervenors to supplement the record at trial.   See King v.

Commissioner, 115 T.C. 118, 124-125 (2000).   In deficiency cases,

the Court accepts evidence outside of the administrative record

where taxpayers may raise section 6015(f) as an affirmative

defense.   The fact that section 6015(e) commits review of innocent

spouse cases to the Tax Court confirms that Congress believes that

the Court is well equipped to address questions under section

6015(f).

     Rejecting the record rule does not mean that taxpayers will

be free to withhold information at the administrative level and

then introduce it at trial.   Where the settlement officer has

requested relevant facts or documents from the taxpayer and the

taxpayer has not cooperated, the Court may exclude evidence that


     1
       While Rev. Proc. 2003-19, 2003-1 C.B. 371, gives the
nonrequesting spouse the right to participate at the
administrative level, in practice, the nonrequesting spouse
frequently suffers from the same problems as the requesting
spouse in building a complete administrative record and does not
have a statutory right to an in-person or telephone hearing.
                               - 45 -

is not part of the administrative record.   However, the Court

should not assume that because certain facts or evidence are not

in the administrative record it necessarily follows that the

taxpayer had an adequate opportunity to present them.

     My concern is that lost in the statutory debate both in our

Court and in the Courts of Appeals is the impracticality of the

Commissioner’s narrow position and the inconsistency of the

Commissioner’s position with decades of administrative practice in

the Appeals process.

The Standard of Review

     I agree with Judge Wherry’s concurring opinion that the Court

should not apply an abuse of discretion standard of review in

section 6015(f) cases.   I write separately to explain in greater

detail why the Court’s current reliance on Butler v. Commissioner,

114 T.C. 276 (2000), and its progeny as the source of the Court’s

standard of review in section 6015(f) cases, is misplaced in the

light of the amendment to section 6015(e)(1) by the Tax Relief and

Health Care Act of 2006, Pub. L. 109-432, div. C, sec. 408(a), 120

Stat. 3061.

     After Congress enacted section 6015 in RRA sec. 3201, Butler

v. Commissioner, supra, was the first Tax Court case to consider

the Court’s jurisdiction to review the Commissioner’s denial of
                                 - 46 -

relief under section 6015(f).2    In Butler v. Commissioner, supra

at 289, the Court faced the issue of whether the Commissioner’s

decision to deny relief under section 6015(f) was subject to

judicial review at all or was committed to agency discretion.

The Court then concluded that it had jurisdiction to review the

Commissioner’s denial of relief under section 6015(f) and stated

without discussion that the standard of review was abuse of

discretion.3   Id. at 292.

     Section 6015(f) provides that the Commissioner “may” grant

relief under certain circumstances, indicating that the

Commissioner’s decision is discretionary.    Before 2006 Congress

had not specified whether the Court had jurisdiction to review the

Commissioner’s decision whether to grant relief under section



     2
        Mira v. United States, 245 Bankr. 788 (Bankr. M.D. Pa.
1999), was the first case to address this issue. The court
concluded that because of the word “may” in sec. 6015(f), the
Commissioner’s determinations were committed to agency discretion
by law and therefore were not reviewable by any court. Id. at
792.
     3
        In Butler v. Commissioner, 114 T.C. 276, 291 (2000), the
Court found that there was an ascertainable standard upon which
to review the Commissioner’s discretionary denial of relief
pursuant to sec. 6015(f), pointing out that the Court had applied
a facts and circumstances analysis in considering the application
of former sec. 6013(e)(1)(D), which uses substantially the same
language as the current sec. 6015(f). The Court supported this
argument by citing cases such as Terzian v. Commissioner, 72 T.C.
1164 (1979), and Kistner v. Commissioner, T.C. Memo. 1995-66,
where the Court made de novo determinations of whether the
taxpayers satisfied former sec. 6013(e)(1)(D). However, the
Court declined to apply the same standard of review to sec.
6015(f) as it had applied to former sec. 6013(e)(1)(D).
                                 - 47 -

6015(f) or, if it did, what standard of review the Court should

use.   Although section 6015(e) gave the Court jurisdiction to

determine appropriate relief under section 6015(b) and (c), it was

silent as to section 6015(f).    In the absence of any clear

guidance from Congress, it was logical for the Court in Butler v.

Commissioner, supra, to hold that it did have jurisdiction to

review the Commissioner’s decisions but to find that the standard

of review was abuse of discretion because of the discretionary

language in section 6015(f).

       After the Court’s Opinion in Billings v. Commissioner, 127

T.C. 7 (2006), Congress amended section 6015(e)(1) to make it

clear that the Court has jurisdiction to review taxpayers’

requests for equitable relief under section 6015(f).    However,

section 6015(e)(1) does not provide the Court with jurisdiction to

review the Commissioner’s decision but “to determine the

appropriate relief available to the individual under this

section”.    (Emphasis added.)

       After section 6015(e)(1) was amended, the Court continued to

review the Commissioner’s denial of relief under section 6015(f)

using an abuse of discretion standard, relying on Jonson v.

Commissioner, 118 T.C. 106, 125 (2002), affd. 353 F.3d 1181 (10th

Cir. 2003), and Butler v. Commissioner, supra.    Banderas v.

Commissioner, T.C. Memo. 2007-129; Ware v. Commissioner, T.C.

Memo. 2007-112; Farmer v. Commissioner, T.C. Memo. 2007-74; Van
                               - 48 -

Arsdalen v. Commissioner, T.C. Memo. 2007-48.   The Court in Jonson

v. Commissioner, supra at 125, stated that the Court reviews the

Commissioner’s denial of relief under section 6015(f) for an abuse

of discretion, citing Butler v. Commissioner, supra at 292, as the

source of the Court’s jurisdiction.

     While it was logical for the Court in Butler and other pre-

Billings cases to review the Commissioner’s denial of relief under

section 6015(f) for an abuse of discretion using the reasoning of

Mailman and Gardner, given the ambiguity in section 6015(e)(1) at

the time, the amendment to section 6015(e)(1) warrants a

reconsideration of our standard of review in section 6015(f)

cases.   This explicit grant of authority to make determinations

under section 6015(f) in section 6015(e)(1) should now be the

source of the Court’s standard of review.

     COLVIN, SWIFT, FOLEY, MARVEL, WHERRY, and KROUPA, JJ., agree
with this concurring opinion.
                               - 49 -

     WHERRY, J., concurring in the result:   I agree with the

majority’s designated scope of review but write separately to urge

the adoption of a matching standard of review when the merits of

this case are decided.1   The majority concludes that the

Administrative Procedure Act, 5 U.S.C. secs. 551-559, 701-706

(2000), does not control and that our scope of review in this case

allows us to look beyond the administrative record.   The majority

then correctly notes that the Court has historically applied an

abuse of discretion standard of review in determining whether

relief is warranted.   See Butler v. Commissioner, 114 T.C. 276,

291-292 (2000); see also Fernandez v. Commissioner, 114 T.C. 324,

332 (2000).   However, notwithstanding the caselaw cited by the

majority regarding the standard of review, section 6015(e) itself

provides no basis for the imposition of that deferential standard

of review in any section 6015 case.2


     1
      The majority denies respondent’s motion in limine to limit
our review to the administrative record. The Court has not yet
applied a standard of review because it has yet to address the
merits of petitioner’s case.

     In addition, although the terms “scope of review” and
“standard of review” are sometimes used interchangeably, there is
undoubtedly a difference between them. Our “scope of review”
relates to what we will consider in determining whether the
Commissioner committed an error. Our “standard of review”
relates to how much, if any, deference to afford the Commissioner
in determining whether an error was made.
     2
      It is unclear to me why the Court has adopted a deferential
standard of review when addressing sec. 6015(f) even in the
context of a petition for redetermination of a deficiency, a
                                                     (continued...)
                                 - 50 -

         Given that the recent amendment to section 6015(e), Tax

Relief and Health Care Act of 2006, Pub. L. 109-432, div. C, sec.

408(a), (c), 120 Stat. 3061, 3062, resolves any lingering doubts

regarding our jurisdiction over section 6015(f) cases, it is

appropriate to revisit the issues of the scope and standard of

review to be used in determining whether such relief is warranted.

Moreover, because section 6015(e) grants us the authority to

determine whether relief is warranted under section 6015(b), (c),

and (f), we look to subsection (e), rather than to subsection (f),

in order to determine the appropriate scope and standard of review

in section 6015 cases.     Section 6015(e) provides in relevant part

as follows:

     SEC. 6015(e). Petition for Review by Tax Court.--

          (1) In general.--In the case of an individual
     against whom a deficiency has been asserted and who
     elects to have subsection (b) or (c) apply, or in the
     case of an individual who requests equitable relief
     under subsection (f)--

                  (A) In general.--In addition to any other
             remedy provided by law, the individual may petition
             the Tax Court (and the Tax Court shall have
             jurisdiction) to determine the appropriate relief


     2
      (...continued)
context in which our standard of review is normally unrestricted.
See Butler v. Commissioner, 114 T.C. 276, 291-292 (2000).
     That the Court has conducted de novo trials using an abuse
of discretion standard of review under other circumstances sheds
no light whatsoever on whether it should do so in this particular
context. In addition, considering evidence that was not part of
the administrative record while at the same time analyzing the
agency’s decision for an abuse of discretion presents difficult
conceptual problems.
                                 - 51 -

             available to the individual under this section if
             such petition is filed * * *. [Emphasis added.]

     I agree with the majority that the use of the word

“determine” suggests that Congress intended for us to use a de

novo scope of review in determining the appropriateness of relief

under section 6015(f).     In other instances where the word

“determine” or “redetermine” is used, such as in sections 6213 and

6512(b), the Court applies a de novo scope of review and standard

of review.     If, as the majority notes, the use of the word

“determine” in section 6015(e) suggests a de novo scope of review,

why does it not also suggest a de novo standard of review?

         Importantly, nothing in section 6015(e) suggests that

Congress intended for us to use an abuse of discretion standard of

review, despite the fact that, in similar circumstances, Congress

has shown that it knows how to limit our standard of review when

it wants to.     See sec. 6404(h) (providing the Court with

jurisdiction “to determine whether the Secretary’s failure to

abate interest * * * was an abuse of discretion” (emphasis

added)).3    In amending section 6015(e), Congress gave us


     3
       Sec. 6404 was amended in a historical context similar to
that in which Congress recently amended sec. 6015(e). Before
statutory amendments in 1996, this Court lacked jurisdiction to
determine whether interest abatement was warranted; whether a
taxpayer warranted such relief was entirely within the discretion
of the Secretary. See Beall v. United States, 336 F.3d 419, 425
(5th Cir. 2003). In 1996, Congress amended sec. 6404 to give us
jurisdiction to determine whether interest abatement is warranted
under an abuse of discretion standard of review. In amending
                                                     (continued...)
                               - 52 -

jurisdiction over section 6015(f) cases without any such

limitation.4

     An abuse of discretion standard of review is also at odds

with our decision to decline to remand section 6015(f) cases to

the Secretary for reconsideration.   Friday v. Commissioner, 124

T.C. 220, 222 (2005).   Section 6330 is analogous to section

6015(f) insofar as both sections consider economic hardship as a

factor in determining whether relief is appropriate.   In section

6330(d)(2), Congress provided that the Internal Revenue Service

Office of Appeals would retain jurisdiction over collection cases

to allow it to consider changes in the taxpayers’ circumstances.

The fact that Congress did not include a similar provision in

section 6015 is consistent with the recent amendment to section

6015(e)(1) that allows the Court to determine whether relief for

taxpayers under section 6015(f) is appropriate.   See Friday v.

Commissioner, supra at 222 (“There is in section 6015 no analog to

section 6330 granting the Court jurisdiction after a hearing at

the Commissioner’s Appeals Office.”).




     3
      (...continued)
sec. 6015(e) to provide unequivocally that we possess
jurisdiction over sec. 6015(f) cases, Congress imposed no such
limitation upon our standard of review.
     4
      See Franklin Natl. Bank v. New York, 347 U.S. 373, 378
(1954) (“We find no indication that Congress intended to make
this phase of national banking subject to local restrictions, as
it has done by express language in several other instances.”).
                                - 53 -

     Finally, it is noteworthy that section 6015(e)(1), which

addresses our jurisdiction over requests for innocent spouse

relief, applies to subsections (b), (c), and (f).    The Court

applies a de novo scope and standard of review in determining

whether relief is warranted under subsections (b) and (c).

See, e.g., Alt v. Commissioner, 119 T.C. 306, 313-316 (2002)

(applying the abuse of discretion standard of review only to

section 6015(f), not subsection (b) or (c)), affd. 101 Fed. Appx.

34 (6th Cir. 2004).    Because subsection (e) grants us jurisdiction

to “determine the appropriate relief available” under subsections

(b), (c), and (f), our scope and standard of review should be the

same in all cases under section 6015.    There is no reason to

single out taxpayers seeking relief under subsection (f) for

disparate treatment.   Yet, that is the consequence of a nonuniform

standard of review in innocent spouse cases.

     COLVIN, SWIFT, FOLEY, GALE, MARVEL, GOEKE, and KROUPA, JJ.,
agree with this concurring opinion.
                                 - 54 -

     HALPERN and HOLMES, JJ., dissenting:    Respectfully, we

dissent.   The majority repeats what we considered to be the error

of its analysis in Ewing v. Commissioner, 122 T.C. 32, 56, 57-67

(2004) (Halpern and Holmes dissenting with respect to the scope of

review appropriate to the Commissioner’s determination), vacated

439 F.3d 1009 (9th Cir. 2006).    We see no need to repeat, or

elaborate on, what we said in Ewing.